ICJ_021_CompensationUNAT_UNGA_NA_1954-07-13_ADV_01_NA_02_FR.txt. 67

OPINION DISSIDENTE DE M. ALVAREZ

I

La question soumise par l’Assemblée des Nations Unies a la Cour
internationale de Justice pour avis consultatif, relative aux effets
des jugements du tribunal administratif accordant des indemnités
à certains fonctionnaires, est posée dans des termes très précis qui
limitent considérablement sa portée.

L’ Assemblée générale demande, dans le numéro 1 de sa requête, si,
d’après le statut du tribunal administratif et tout autre instrument
juridique ou texte pertinents, elle a le droit, pour une raison quel-
conque, de refuser d'exécuter un jugement de ce tribunal accordant
une indemnité à un fonctionnaire des Nations Unies ;-et dans le
numéro 2, elle demande, si la Cour répond affirmativement à la
question précédente, quels sont les principaux motifs sur lesquels
elle peut se fonder pour exercer légitimement son droit.

La question présente cependant un caractère plus général en
raison du troisième considérant de la demande d'avis où il est dit:
« Considérant, cependant, qu’au cours des débats que la Cinquième
Commission a consacrés à cette ouverture de crédits (pour payer
les indemnités accordées par le tribunal administratif), d’impor-
tantes questions juridiques ont été soulevées... »

L'Assemblée générale demande, en réalité, si en dehors des
textes précis indiqués au numéro I, il y a d’autres considérations ou
motifs sur lesquels elle peut fonder son refus d'exécuter une sentence
du tribunal administratif.

Il importe donc d’indiquer s’il existe de tels considérations ou
motifs ; ils peuvent être non seulement juridiques mais aussi politi-
ques, car la question présente ce double caractère.

Parmi les gouvernements auxquels le Greffier de la Cour avait
donné connaissance de la présente demande d’avis, conformément
à l’article 66 du Statut de la Cour, ceux qui ont exprimé leur opinion
par écrit, et quelques-uns oralement devant ce tribunal, se sont
basés non seulement sur les documents auxquels se réfère le numé-
ro I, mais aussi sur des considérations juridiques ou d’un caractère
plus général.

Ces opinions font apparaître que deux thèses sont en présence :

A. — Le tribunal administratif créé par l’Assemblée des Nations
Unies est un organe subsidiaire de celle-ci, laquelle, par suite, n’est
pas liée par ses décisions.

24
68 TRIB. ADM. DES N. U. (OP. DISS. DE M. ALVAREZ)

B. — Le tribunal administratif est un véritable tribunal dont
les sentences sont exécutoires, de sorte que l’Assemblée doit tou-
jours les respecter.

Je ne peux pas donner mon assentiment à la solution adoptée
par la majorité des membres de la Cour parce qu’ils ont pris en
considération presque uniquement les documents indiqués dans le
numéro 1 de la demande d'avis. J’estime, en effet, qu’en dehors
de ces éléments il y en a d’autres d’ordre général très importants
dont il faut tenir compte.

C’est pour ce motif que j’exprime une opinion dissidente.

IT

Mon point de départ est que la question soumise à la Cour est
relative à l’organisation internationale établie par la Charte des
Nations Unies ; en conséquence elle est un problème de politique
et de droit international nouveau qu'il faut résoudre conformément
à ces éléments et d’après un critère nouveau.

Avant de montrer en quoi le problème appartient au droit inter-
national nouveau et la solution qu’il convient de lui donner confor-
mément à ce droit, voyons comment il serait résolu d’après le droit
international classique.

Jusqu'en 1914, il n’y avait pas de tribunaux d'arbitrage qui
fonctionnaient de façon permanente mais seulement des arbitres
occasionnels pour trancher des différends sur des matières déter-
minées ; il fallait distinguer entre les recours contre les sentences
rendues par ces arbitres et l'exécution de celles-ci.

Pour ce qui concerne les recours, ils étaient prévus dans le
compromis d'arbitrage qui stipulait ordinairement la revision de
la sentence par l'arbitre dans certains cas.

Et pour ce qui a trait à l'exécution de la sentence, la pratique
suivie était son exécution de bonne foi; mais si elle présentait
des défauts graves, notamment si elle était entachée d’un excès
de pouvoir, la partie intéressée pouvait refuser de l’exécuter.
Ce refus, du reste, pouvait donner lieu à une nouvelle controverse
entre les parties.

Ces précédents des tribunaux d’arbitrage ont fini par donner
naissance à un principe du droit international classique d’après
lequel l'exécution d’une sentence arbitrale peut être refusée si
celle-ci est entachée de graves défauts.

Si on applique le droit international classique au cas actuelle-
ment soumis à la Cour, la solution n’est pas douteuse : l’Assemblée
des Nations Unies ne doit pas donner suite aux sentences du
tribunal administratif si elle estime que celles-ci sont entachées
d’un vice important.

25
69 TRIB. ADM. DES N. U. (OP. DISS. DE M. ALVAREZ)

Mais maintenant qu’il existe, outre des tribunaux d'arbitrage,
la Cour internationale de Justice qui a un caractère de permanence,
la question de la revision et de l’exécution des sentences arbitrales
doit être résolue en tenant compte des nouvelles conditions de
l'arbitrage ainsi que des nouvelles conditions de la vie internationale
en général.

A cet effet, il faut partir de la base qu'à la suite surtout des
deux derniers cataclysmes sociaux, il s’est produit dans la vie
des peuples et dans le droit des gens traditionnel ou classique,
des transformations rapides et profondes dont on ne s’est pas
rendu suffisamment compte. En raison de l’ampleur de ces modi-
fications, s’est ouverte une nouvelle époque, une nouvelle éve
dans cette vie et dans ce droit.

Un rapide exposé de ces transformations va montrer toute
leur importance. ;

Jusqu’aux deux dernières guerres mondiales, tous les Etats
formaient une simple communauté, et il n’existait pas entre eux
d’autres liens que ceux qu’ils avaient librement acceptés. Depuis
lors, par suite de diverses circonstances, notamment du nombre de
plus en plus grand des rapports entre États, de la complexité et varia-
bilité de ces rapports, de la multiplicité des services internationaux
que les Etats ont créés, ainsi que du dynamisme croissant de la vie
des peuples, cette communauté s’est transformée en une véritable
société internationale qui englobe tous les États du monde. Cette
transformation s’est effectuée sans qu'aucune convention ou acte
solennel ait été nécessaire pour la consacrer.

Il existe de grandes différences entre l’ancienne communauté
et la nouvelle société internationale.

Sans m'attarder sur ce sujet, j'indique seulement que dans
celle-ci, la psychologie des peuples s’est profondément modifiée
à un double point de vue. Certains d’entre eux qui, pendant des
siècles, avaient suivi une orientation traditionnelle, se sont renou-
velés et ont adopté de façon presque soudaine un régime politique,
social et économique entièrement différent de celui qu’ils avaient
eu jusqu'alors. Il en a été ainsi, notamment, de la Russie, où
est né le régime dit soviétique. Depuis lors, bien des peuples de
l’Asie, de l'Océanie et de l'Afrique du Nord se sont aussi réveillés
et veulent se libérer de ce qu'ils appellent le joug européen. De la
sorte, aujourd’hui, plus de la moitié du monde a, notamment au
point de vue international, une psychologie bien différente de ce
qu'elle était autrefois.

D'autre part, tous les peuples comprennent actuellement qu'ils ne
sont plus isolés ni liés seulement par les actes qu'ils ont librement
acceptés mais qu’ils font partie d'une véritable société plus ample
que la société civile à laquelle ils appartiennent, et qui limite
leur souveraineté absolue.

De ce fait, le droit international classique qui régissait l’ancienne
communauté s’est modifié à plusieurs points de vue. D'abord, il

26
70 TRIB. ADM. DES N. U. (OP. DISS. DE M. ALVAREZ}

établit, à bien des égards, un nouvel ordre juridique en créant des
droits et obligations que les Etats n’avaient pas autrefois ; ensuite,
le droit des gens a désormais la primauté sur le droit national, ce
qui était contesté auparavant ; enfin, il a subi des changements
considérables dans sa conception et ses données essentielles ; il n’est
plus exclusivement juridique et individualiste, comme le droit inter-
national classique ; il revêt aussi un caractère politique et un carac-
tère social.

Les grandes modifications de la vie internationale et du droit des
gens que je viens d’esquisser ne sont pas l’expression de doctrines
ou de spéculations juridiques, comme on pourrait le croire à pre-
mière vue ; ce sont des faits, des déclarations, des bases, reconnus
par la Charte des Nations Unies, notamment dans son préambule
et dans son chapitre premier.

Le caractère politique du droit international a été reconnu, au
moins implicitement, par la Troisième Assemblée des Nations Unies
lorsqu'elle à discuté l’avis consultatif de la Cour concernant l’admis-
sion de nouveaux membres dans l'Organisation des Nations Unies.

Le caractère social que présente actuellement le droit des gens
dérive du nouveau régime d’interdépendance qui s’est fait jour et
tend à remplacer le régime traditionnel individualiste. Par suite de
ce caractère social, ce qu’on peut appeler le nouveau droit inter-
national se propose, notamment, le maintien de la paix et le déve-
loppement de la confiance et de la coopération parmi les Etats; il
fait une grande place à l'intérêt général et il condamne l'abus du
droit ; il a aussi un nouvel objectif : le bien-être de l'individu et de
la société.

Ce droit social, la Charte en fait l'application dans diverses dis-
positions, notamment dans les chapitres IX à XIV. Ia été appliqué
aussi dans quelques décisions de la Cour internationale de Justice,
ainsi que dans des travaux de la Commission de codification pour
la réglementation de certaines matières.

Enfin, une autre caractéristique de la société internationale
consiste en ce qu’elle a été organisée par la Charte des Nations
Unies. Celle-ci a créé six organes principaux, dont notamment,
pour le sujet qui nous occupe, l’Assemblée et le Secrétariat (art. 7).
Et l'article 22 déclare que «l’Assemblée générale peut créer les
organes subsidiaires qu’elle juge nécessaires à l’exercice de sa fonc-
tion ».

Les organes principaux jouent le rôle le plus important dans la
nouvelle société internationale ; c’est en eux qu’est concentrée pres-
que toute l’activité de celle-ci. Les organes subsidiaires sont seule-
ment chargés d’aider les organes principaux à remplir leur mission.

Un fait sur lequel il faut insister spécialement est que les organes
et institutions créés par la Charte — comme, du reste, toutes les
institutions sociales — évoluent plus ou moins rapidement con-

27
71 TRIB. ADM. DES N. U. (OP. DISS. DE M. ALVAREZ)

formément aux nouvelles conditions de la vie des peuples ; cette
évolution est aujourd'hui une véritable loi sociologique ou sociale.

Je ne considérerai ici, pour le sujet qui nous occupe, que l’évolu-
tion de l’Assemblée des Nations Unies. Cette évolution est marquée
par plusieurs manifestations, qui transforment ladite Assemblée en
un organe législatif tout puissant.

D'abord, elle tend à avoir des sessions presque continues.

Ensuite, elle commence à devenir un véritable pouvoir législatif
international car elle adopte, outre des recommandations aux États,
des résolutions dont les dispositions sont obligatoires pour tous
ceux-ci. Ce fait est d’une grande importance pour l’avenir du droit
des gens.

Bien des publicistes et hommes d’État souhaitent la création
d’un pouvoir législatif international: ce pouvoir existe déja, en
réalité.

Une troisième tendance de l’Assemblée des Nations Unies est
d'intervenir de plus en plus dans la solution des grands problèmes
internationaux qui se présentent. Actuellement, chaque fois qu’une
situation difficile apparaît dans la vie internationale, on songe à
soumettre son examen à l’Assemblée des Nations Unies.

Une quatrième tendance concerne la formation, au sein de
cette Assemblée, d’une psychologie spéciale en matière interna-
tionale. En effet, lorsque les États se réunissent dans cette Assem-
blée, sauf dans le cas où leurs intérêts vitaux sont en jeu, il se
développe dans celle-ci la conscience juridique des peuples et, avec
elle, la nouvelle notion du droit et de la justice.

Cette conscience donne naissance soit à des principes juridiques,
c'est-à-dire dont on peut exiger l'observation ; ce sont alors les
principes du droit social ou plus exactement du droit d’inter-
dépendance sociale international, soit seulement à des principes
de morale: c’est la. justice sociale internationale. Ces derniers
principes peuvent devenir des principes de droit par des résolutions
de l’Assemblée des Nations Unies ou par des décisions de certains
organes internationaux, notamment la Cour internationale de
Justice qui, dans une matière donnée, peuvent déclarer que tel
principe de justice sociale internationale doit recevoir une consé-
cration positive et être appliqué comme droit en vigueur.

Enfin, l’Assemblée des Nations Unies dans ses travaux et
résolutions tend à s’inspirer de la notion de droit social et de
justice sociale internationale, comme il vient d’être dit.

Ce caractère, cette omnipotence acquis par l’Assemblée des
Nations Unies s’explique par le fait que dans son sein se trouvent
représentés, de manière presque permanente, la plupart des pays
du monde, alors qu’il n’en était pas ainsi autrefois.

28
72 TRIB. ADM. DES N. U. (OP. DISS. DE M. ALVAREZ)

Cette Assemblée est le summum du pouvoir; elle n’est liée
que par la Charte qui l’a établie ou par les résolutions qu’elle-
même a adoptées. Au-dessus de l’Assemblée, il n’y a que les
forces morales, notamment l'opinion publique qui peut blamer
ses actes si elle les estime critiquables.

Une conséquence logique et pratique des faits précédents est
que tenter de limiter le pouvoir de l’Assemblée des Nations Unies,
c’est aller contre les réalités de la vie internationale.

Une autre conséquence très importante est que, à l’avenir,
dans la solution des problémes internationaux qui se présentent,
il ne faut plus s’attacher, comme on l’a fait jusqu’ici — et comme
Vont fait divers gouvernements dans leurs opinions dont j'ai
parlé plus haut —, à l'examen des précédents diplomatiques des
sentences internationales ou des travaux préparatoires et des
opinions émises par des délégués au cours de ces travaux. Dans
la vie internationale, il ne faut plus regarder en arriére, ce qui
pouvait s’expliquer quand cette vie n’évoluait presque pas ; il faut
regarder en avant en raison du dynamisme de cette vie.

Il

Les grandes transformations de la vie internationale et du
droit des gens que je viens d’indiquer sommairement sont d’une
telle importance qu’elles doivent étre prises spécialement en
considération pour résoudre la question posée a la Cour.

D’abord, pour ce qui concerne la formation du tribunal admi-
nistratif, elle résulte du fait que le Secrétariat des Nations Unies
comprend plusieurs milliers de fonctionnaires engagés par des
contrats, lesquels peuvent donner lieu à des contestations de la
part tant du Secrétariat que des fonctionnaires. Or, celles-ci ne
sont pas tranchées par l’Assemblée des Nations Unies, ce qui
alourdirait considérablement ses fonctions, ni par la Cour inter-
nationale de Justice, ce qui accroîtrait sensiblement sa tâche,
ni par un autre tribunal. L'Assemblée a estimé nécessaire alors
de créer, conformément à l’article 22 de la Charte, un organe
subsidiaire.

Certains gouvernements, dans leurs opinions, et la Cour elle-
même, se sont attachés longuement à prouver que l’Assemblée
avait la faculté de créer cet organe, ce qui, à mon sens, est évident
en raison de l’article 22 précité et de l’omnipotence de l’Assemblée.

Le titre de cet organe est très significatif : « Fribunal adminis-
tratif des Nations Unies ».

Il s’agit bien d’un trzbunal et non pas — comme le prétendent
quelques gouvernements — d’un simple Conseil de l’Assemblée,
parce que, d’après son statut, il rend des sentences exécutoires ;
cependant, il n'est pas un tribunal judiciaire mais un tribunal
administratif parce qu’il s'occupe seulement de questions déter-

29
73 TRIB. ADM. DES N. U. (or. DISS. DE M. ALVAREZ)

minées de cet ordre et qui sont, en premier lieu, du ressort de
l’Assemblée qui l’a créé pour l’aider dans sa mission.

Les membres de ce tribunal sont nommés par l’Assemblée et
son statut a été établi par elle.

Il va de soi que ce tribunal n’a pas d’autres attributions que
celles qui lui ont été conférées expressément par l’Assemblée ;
elles se trouvent indiquées dans l’article 2 de son statut : il est
spécialement chargé de régler les différends relatifs aux contrats
d'engagement passés entre le Secrétariat et les fonctionnaires
des Nations Unies.

L'article 10, n° 2, du statut établit que «les jugements sont déf-
nitifs et sans appel » ; et l’article g dispose: «lorsqu'il y a lieu à
indemnité, celle-ci est fixée par le tribunal et versée par l’Organisa-
tion des Nations Unies... ».

Il est digne de remarque que le statut du tribunal administratif
n'indique aucun moyen de recours contre ses sentences ni comment
elles doivent être exécutées.

Un contraste apparaît donc à cet égard entre ce tribunal et la
Cour internationale de Justice.

Les arrêts de celle-ci, qui est l'organe judiciaire principal des
Nations Unies (art. 92 de la Charte), « sont définitifs et sans recours »
(art. 60 du Statut de la Cour), mais ils peuvent être revisés ou inter-
prétés par ce tribunal dans certains cas (art. 60-61 de ce Statut).

Pour ce qui concerne l'exécution des sentences de la Cour, la
partie intéressée peut, d’après l’article 94 de la Charte, s’adresser
au Conseil de Sécurité, lequel, « s’il le juge nécessaire, peut faire des
recommandations ou décider des mesures à prendre pour faire exé-
cuter l’arrét ».

De la sorte, l’exécution des sentences de la Cour dépend du
Conseil de Sécurité, lequel peut décider à son égard, comme il vient
d’être dit.

Étant donné que le statut du tribunal administratif ne contient
aucune disposition concernant la revision de ses sentences et leur
exécution, celles-ci obligent-elles automatiquement l’Assemblée, de
sorte qu’elle doit toujours les exécuter, même si elles sont entachées
d'un vice manifeste, tel qu’excés de pouvoir, injustice notoire ?
Évidemment non.

On ne peut admettre qu’un organe principal des Nations Unies,
comme l’Assemblée, dont les pouvoirs sont très étendus, doive exé-
cuter passivement toutes les sentences du tribunal qu’elle a créé.
Elle ne doit le faire que si celui-ci est resté dans les limites de ses
attributions. Si l’Assemblée estime que le tribunal a commis un
excès de pouvoir, par exemple qu'il a accordé une indemnité plus
élevée que celle réclamée, ou que l’indemnité a été attribuée sans
motifs valables, ou que ledit tribunal a commis un abus du droit,

30
74 TRIB. ADM. DES N. U. (OP. DISS. DE M. ALVAREZ)

etc., alors il n’y a pas de doute que l’Assemblée peut refuser d’exé-
cuter la sentence en n’inscrivant pas le montant de l'indemnité au
budget de l'O. N. U. ; mais elle doit, dans ce cas, indiquer expressé-
ment les motifs de son refus, autrement son attitude serait critiquable.

Comme je l’ai dit plus haut, c’est un principe du droit interna-
tional classique — et aussi du droit international actuel — que les
sentences des tribunaux n’obligent pas quand elles sont entachées
d'un vice, notamment d'un excès de pouvoir et, par suite, que leur
exécution peut être refusée. Pour qu’elles obligent dans un tel cas,
il faudrait une disposition expresse de l’acte constitutif du tribunal.
Or, il n’en existe pas pour ce qui concerne le tribunal administratif.

On peut parfaitement appliquer ici ce qu’a dit cette Cour dans
son avis consultatif relatif à la réparation des dommages subis
au service des Nations Unies et qu’elle cite dans le présent avis à
l'appui d’autres affirmations : « Selon le droit international, l’Orga-
nisation (l’Assemblée dans le cas actuel) doit être considérée comme
possédant ces pouvoirs qui, s’ils ne sont pas énoncés dans la Charte,
sont, par une conséquence nécessaire, conférés à l'Organisation en
tant qu’essentiels à l'exercice des fonctions de celle-ci » (avis consul-
tatif, C. I. J. Recueil 1949, p. 182).

L'Assemblée des Nations Unies qui, comme il a été dit plus haut,
doit s'inspirer dans tous ses actes de la notion de justice sociale inter-
nationale, ne peut pas accepter passivement de donner suite aux
sentences d'un organe subsidiaire qu’elle a créé si celles-ci sont
entachées d’un vice manifeste.

D'autre part, les décisions de ce tribunal, en raison de sa nature,
n'ont pas la même portée à l'égard du demandeur qu’à l'égard
du défendeur, ou de l’Assemblée des Nations Unies. Elles
lient le demandeur, car il s'est adressé à ce tribunal spéciale-
ment créé pour examiner ses réclamations et qui, du reste, est
le seul existant dans ce but ; mais ces décisions ne lient pas l’As-
semblée qui peut refuser de les exécuter si elle estime qu’il y a
des motifs justifiés pour cela. En agissant de la sorte, l’Assemblée
ne s’érige pas en tribunal d’appel ; elle ne procède pas, non plus,
à une revision de sentence: elle exerce seulement le droit qu’elle
a de surveiller l'exécution des jugements du tribunal administratif
qu'elle a créé. Nier ce droit équivaudrait à placer ce tribunal au-
dessus de l’Assemblée, ce qui est inadmissible.

31
75 TRIB. ADM. DES N. U. (OP. DISS. DE M. ALVAREZ)

Un cas concret peut se présenter qui justifie amplement l'affir-
mation précédente : c’est le cas inverse de celui qu’on considère
ordinairement. Supposons que l’Assemblée estime très justifiée
une réclamation que le tribunal administratif a déclaré irrece-
vable. Peut-on soutenir que l’Assemblée n’a pas le droit d’ad-
mettre cette réclamation ? Poser la question est la résoudre.

On peut aussi envisager le cas où un changement considérable
survient dans la vie économique ou sociale depuis le prononcé
de la sentence et avant son exécution et modifie entièrement la
portée de celle-ci, par exemple que le dollar, monnaie dans laquelle
a été fixé le montant d’une indemnité, subisse brusquement une
forte baisse ou une forte hausse, modifiant sensiblement la valeur
réelle de l’indemnité. L'Assemblée doit-elle rester passive ? Ne
doit-elle pas pouvoir renvoyer l'affaire devant le tribunal afin
qu’il fasse les ajustements nécessaires ou effectuer elle-même
ces ajustements ?

Enfin, il peut arriver qu’une indemnité ait été régulièrement
accordée mais que l’Assemblée n’ait pas de fonds disponibles pour
la payer ; elle doit alors décider comment ce versement devra être
effectué par la suite.

L'Assemblée doit inscrire dans le budget des Nations Unies
comme dépenses : d’abord, toutes celles relatives aux organismes
créés par la Charte, car elle doit respecter les dispositions de celle-ci ;
ensuite, toutes les autres dépenses qu’elle a estimé nécessaires,
ainsi que celles résultant de l'exécution des obligations qu’a contrac-
tées l'Organisation ; enfin, les indemnités qui doivent être payées
en vertu des sentences du tribunal administratif qu'elle estime
justifiées.

En somme, l’Assemblée est souveraine en ce qui concerne
l'établissement et le vote du budget de l'O. N. U. ; il n’y a aucun
recours contre ses décisions et la seule sanction de ses actes est
le blame de l'opinion publique.

En raison des considérations précédentes, je donne les réponses
suivantes aux questions posées à la Cour:

En ce qui concerne le n° 1, j'estime que l’Assemblée générale
a le droit de refuser d'exécuter un jugement du tribunal admi-
nistratif des Nations Unies si elle considère que des motifs graves
justifient ce refus.

Et pour ce qui concerne le n° 2, j'estime que les motifs de refus
que l’Assemblée peut faire valoir sont, notamment, l'excès de
pouvoir du tribunal, une injustice manifeste contraire surtout à
la notion de justice sociale internationale ou une violation des
grands principes du droit international.

(Signé) A. ALVAREZ.
32
